DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 12-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11228089. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 and 12-19 of the instant application claim a method for making an antenna packaging module, comprising the following steps: providing a substrate and a separating layer on top of the substrate; forming a packaging antenna structure over the separating layer, wherein the packaging antenna structure comprises: a redistribution layer, comprising a first surface on the separating layer and a second surface opposite to the first surface; an antenna structure stacked on the second surface of the redistribution layer, wherein the antenna structure comprises a first antenna structure and a second antenna structure ; wherein the first antenna structure comprises: a first antenna feeder line, a first antenna metal layer, and a first packaging layer, wherein a first end of the first antenna feeder lines is electrically connected to the second surface of the redistribution layer, and wherein the first packaging layer covers the second surface of the redistribution layer and embeds the first antenna feeder line, except exposing a second end of the first antenna feeder line; and wherein the first antenna metal layer is disposed on the first packaging layer and electrically connected to the second end of the first antenna feeder line; wherein the second antenna structure comprises: a second packaging layer and a second antenna metal layer, wherein the second packaging layer is disposed on the first antenna metal layer and the first packaging layer; and wherein the second antenna metal layer is disposed on the second packaging layer; a semiconductor chip, disposed on the first surface of the redistribution layer and is electrically connected to the redistribution layer; and a third packaging layer, disposed on the semiconductor chip and the first surface of the redistribution layer; wherein the method further comprises: forming a connector opening in the antenna structure; and forming a packaging antenna connector in the connector opening, wherein the packaging antenna connector is electrically connected to the redistribution layer.
Claims 1-18 of U.S. Patent No. 11228089 disclose a method for making an antenna packaging module, comprising the following steps: providing a packaging antenna structure, comprising; providing a substrate; disposing a redistribution layer on the substrate, wherein the redistribution layer comprises: a first surface and a second surface opposite to the first surface; an antenna structure, the antenna comprising a first antenna structure and a second antenna structure stacked on the second surface of the redistribution layer; wherein the first antenna structure includes a first antenna feeder line, a first antenna metal layer and a first packaging layer, wherein a first end of the first antenna feeder line is electrically connected to the redistribution layer, and the first packaging layer encloses the second surface of the redistribution layer and the first antenna feeder line, and exposes a second end of the first antenna feeder line, the first antenna metal layer is disposed on the first packaging layer and electrically connected to the second end of the first antenna feeder line; wherein the second antenna structure includes a second packaging layer and a second antenna metal layer, wherein the second packaging layer encloses the first antenna metal layer and the first packaging layer, and the second antenna metal layer is disposed on the second packaging layer; providing a semiconductor chip, wherein the semiconductor chip is disposed on the first surface of the redistribution layer, and electrically connected with the redistribution layer; providing a metal bump, wherein the metal bump is disposed on and electrically connected to the first surface of the redistribution layer; disposing a third packaging layer, wherein the third packing layer embeds the semiconductor chip and the first surface of the redistribution layer, except exposing the metal bump; forming an opening in the antenna structure; and forming a connector of packing antenna in the opening, wherein the connector is electrically connected with the first surface of the redistribution layer.
Claim 1 of the instant application is corresponded to claim 1 of U.S. Patent No. 11228089.
Claim 2 of the instant application is corresponded to claim 2 of U.S. Patent No. 11228089.
Claim 3 of the instant application is corresponded to claim 3 of U.S. Patent No. 11228089.
Claim 4 of the instant application is corresponded to claim 4 of U.S. Patent No. 11228089.
Claim 5 of the instant application is corresponded to claim 5 of U.S. Patent No. 11228089.
Claim 6 of the instant application is corresponded to claim 6 of U.S. Patent No. 11228089.
Claim 7 of the instant application is corresponded to claim 7 of U.S. Patent No. 11228089.
Claim 8 of the instant application is corresponded to claim 8 of U.S. Patent No. 11228089.
Claim 9 of the instant application is corresponded to claim 9 of U.S. Patent No. 11228089.
Claim 10 of the instant application is corresponded to claim 10 of U.S. Patent No. 11228089.
Claim 12 of the instant application is corresponded to claim 11 of U.S. Patent No. 11228089.
Claim 13 of the instant application is corresponded to claim 12 of U.S. Patent No. 11228089.
Claim 14 of the instant application is corresponded to claim 13 of U.S. Patent No. 11228089.
Claim 15 of the instant application is corresponded to claim 14 of U.S. Patent No. 11228089.
Claim 16 of the instant application is corresponded to claim 15 of U.S. Patent No. 11228089.
Claim 17 of the instant application is corresponded to claim 16 of U.S. Patent No. 11228089.
Claim 18 of the instant application is corresponded to claim 17 of U.S. Patent No. 11228089.
Claim 19 of the instant application is corresponded to claim 18 of U.S. Patent No. 11228089.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claims 1-18 of U.S. Patent No. 11228089.
Although, Claims 1-18 of U.S. Patent No. 11228089 disclose the method of making antenna packaging module, it fairly suggests that the antenna packaging module comprises one or a combination of a GPS antenna, an FM earphone antenna, a WIFI antenna, a BT antenna, a diversity antenna, and a main antenna.  
However, it would have been an obvious design variation well within the ordinary skill in the art failing to provide any unexpected results for utilizing the antenna packaging module of the instant application in various antenna devices such as a GPS antenna, an FM earphone antenna, a WIFI antenna, a BT antenna, a diversity antenna, and a main antenna, and therefore an obvious expedient.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (US 2020/0321293) and Kamgaing et al. (US 10804227) teach antenna modules.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG H LEE whose telephone number is (571)272-2401. The examiner can normally be reached 7-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEUNG H LEE/           Primary Examiner, Art Unit 2887